DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 9 February 2022
Claims 1-7, 9, 13, and 18-19 have been amended.
Claims 16, 17, and 20 have been cancelled.
Claims 1-15, 18, and 19 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 9 February 2021 with regards to the 101 rejections have been fully considered but they are not persuasive.

With respect to claim 1, the Applicant has argued on page 8 of their response, “Independent claim 1 does not recite a judicial exception and, thus, satisfies Prong One of Revised Step 2A of the test outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance. Moreover, even assuming a judicial exception were recited in claim 1, independent claim 1 recites a practical application of the judicial exception and, thus, satisfies Prong Two of Revised Step 2A of the test outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance. Accordingly, the rejections under 35 U.S.C. § 101 should be withdrawn.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 
The Applicant continues on page 8 of their response, “Claim 1 is clearly directed towards an improvement to the technical field of the private transportation services management.”  The Applicant continues on page 9 citing to paragraph 17 of their specification, which states, “The example queueing apparatus described herein also enables passengers 110a-110n and transportation providers 120a-120n to independently determine a desired pick-up location, enabling boarding of transportation providers 120a-120n by passengers 110a-110n simultaneously in multiple locations. This queueing process increases efficiency by eliminating the physical bottleneck imposed on the passengers 110a-110n and the transportation providers 120a-120n at the physical queue 100.”  The Applicant continues in citing paragraph 70 which states, “In view of the examples disclosed herein, passengers are not required to wait in a physical queue 100, such as is shown in FIG. 1. Instead, transportation providers and passengers are free to select their own convenient pick-up location, which distributes pick-ups amongst multiple locations, increasing efficiency and decreasing waiting time.”  Finally, the Applicant “Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” (Emphasis added).  In this case, the improvement in managing transportation services, is merely the improvement in the abstract idea, and therefore is insufficient to integrate the abstract idea into a practical application.  Second, with regards to the Applicant’s argued improvements based in citations to the specification, the Examiner is not persuaded.  With respect to increasing the efficiency of transportation services, the Examiner notes that enabling multiple passengers to board different vehicles, is merely the planning and scheduling of a transportation service, and thus part of the abstract idea.  Additionally, with respect to the Applicant’s arguments with regards to distributing pick-ups amongst multiple locations, and thus increasing efficiency and decreasing waiting times, is merely the planning and scheduling of 
The Applicant continues on pages 9 and 10 of their response, “While claim 1 offers an unmistakably practical application of technology, it also provides no risk whatsoever of preempting the use of any judicial exception. Rather, it is unambiguously limited to a practical application of a queueing system that enables passengers to be picked up at multiple locations simultaneously that provides a meaningful limit on any judicial exception that could be alleged as present and can in no way be reasonably seen to be a mere drafting effort seeking to monopolize any judicial exception. As such, claim 1 is not directed to a judicial exception and is patent eligible.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the previous rejection did not state that the Applicant’s claims preempt the use of any judicial exception, but instead specifically identified the judicial exception the claims are directed to, and specifically identified the additional elements that do not add significantly more to the abstract idea.  Second, with regards to the Applicant’s argument of preemption, it is noted that MPEP 2106.04(I) states, “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158.” (Emphasis added).  In this case, though the Applicant’s claims lack complete preemption in the field of transport management, it does not render the claims patent eligible.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 10 of their response, “Independent claim 9 does not recite a judicial exception and, thus, satisfies Prong One of Revised Step 2A 
The Applicant continues on page 11 of their response, “Assuming, arguendo, that claim 9 does recite a judicial exception, claim 9 provides a practical application of any judicial exception in a manner that imposes a meaningful limit on any such judicial exception. Like claim 1, claim 9 is clearly directed towards an improvement to the technical field of the management of transportation services.”  The Applicant then continues to cite paragraph 21 of their specification, which states, “That is, unlike prior art systems, such as the system illustrated in FIG. 1, the instant application increases the efficiency of transportation services at crowded locations “Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042, 119 USPQ2d 1370 (Fed. Cir. 2016), in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural. Notably, the court did not distinguish between the types of technology when determining the invention improved technology. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” (Emphasis added).  In this case, the improvement in managing transportation services, is merely the improvement in the abstract idea, and therefore is insufficient to integrate the abstract idea into 
The Applicant continues on page 13 of their response, “While claim 9 offers an unmistakably practical application of technology, it also provides no risk whatsoever of preempting the use of any judicial exception. Rather, it is unambiguously limited to a practical application of a queueing system that enables passengers to be picked up at multiple locations simultaneously that provides a meaningful limit on any judicial exception that could be alleged as present and can in no way be reasonably seen to be a mere drafting effort seeking to monopolize any judicial exception.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the previous rejection did not state that the Applicant’s claims preempt the use of any judicial exception, but instead specifically identified the judicial exception the claims are directed to, and specifically identified the additional elements that do not add significantly more to the abstract idea.  Second, with regards to the Applicant’s argument of preemption, it is noted that MPEP 2106.04(I) states, “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158.” (Emphasis added).  In this case, though the Applicant’s claims lack complete preemption in the field of transport management, it does not render the claims patent eligible.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 13 of their response, “Independent claim 18 is eligible under 35 U.S.C. §101 for at least the same reasons as independent claim 1. Reconsideration of the rejections under 35 U.S.C. §101 for independent claim 18 and all claims dependent thereon is respectfully requested.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  The Examiner incorporates the response above with respect to claim 1 into this response, as the Applicant has noted that the claims overlap in scope.  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite forming a first queue of messages received from a passengers; forming a second queue of messages received from transportation providers; comparing the queued messages to identify matches between the messages; sending service locations to the passengers that accept service offers; and passing control of the queues from one device to another.
The limitations of forming a first queue of messages received from a passengers; forming a second queue of messages received from transportation providers; comparing the queued messages to identify matches between the messages; sending service locations to the passengers that accept service offers; and managing queues for transportation requests from different devices, as drafted, under the broadest reasonable interpretation, encompasses the performance of limitations that can be performed in the human mind, as well as the performance of commercial activities (including managing sales activities and business relations), with the use of generic computer elements as tools.  That is, other than reciting the generic computer elements (mobile devices, processor), the claims recite an abstract idea.  For example, forming queues of messages sent from passengers and transportation providers, encompasses observing and evaluating 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or applying the abstract idea with, a particular machine.  The claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the receiving of messages over a network is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 
The dependent claims 2-8 and 19, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more than the abstract idea itself.  In particular, the claims further recite sending offers for transportation to the passenger devices, which merely further recites an abstract idea of managing commercial interactions by informing a customer of offered services (claims 2 and 19).  In addition, the claims further recite receiving an acceptance of the offer by a customer, which merely further recites an abstract idea of managing commercial interactions by receiving a response from a customer of offered services (claim 3).  In addition, the claims further recite providing service requirements to a service provider, receiving a confirmation of service, and removing the requests from queues, which encompasses managing business relations including providing a service provider job requirements, receiving their confirmation of the service job, and removing the requests for service from the pool of unassigned jobs, which is a commercial activity (claim 4).  In addition, the claims further recite the messages received from the passengers as ride requests, and messages received from the service providers as service characteristics, and thus these types of messages encompass customers and service providers providing a service planner with job details and capabilities, and thus the management of commercial interactions; as well as narrowing the field of use by defining the content of messages sent, which 

Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite forming a first queue of request messages received from a passengers; forming a second queue of messages received from transportation providers; comparing the queued messages to identify matches between the messages; communicating matched 
The limitations of forming a first queue of request messages received from a passengers; forming a second queue of messages received from transportation providers; comparing the queued messages to identify matches between the messages; communicating matched transporter information to the matched passenger; and passing control of the queue from one device to another, as drafted, under the broadest reasonable interpretation, encompasses the performance of limitations that can be performed in the human mind, as well as the performance of commercial activities (including managing sales activities and business relations), with the use of generic computer elements as tools.  That is, other than reciting the generic computer elements (first transceiver, first device, mobile devices), the claims recite an abstract idea.  For example, forming queues of messages sent from passengers and transportation providers, encompasses observing and evaluating data, which are mental processes.  In addition, comparing the received messages in the queues to identify matches, encompasses a user merely evaluating and judging the data sets in order to identify matching pairs, which are mental processes.  In addition, the formation of queues from potential passengers and transportation providers (i.e. drivers), identifying matches in the received data, and providing potential passengers with transportation service provider information, encompasses a transportation dispatch service pairing customers with drivers for a transportation service and informing the customer of the available transport service, which is the performance 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or applying the abstract idea with, a particular machine.  The claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (first transceiver, first device, mobile devices), as tools to carry out the abstract idea.  In addition, the claims recite receiving and transmitting messages over a network, which is deemed extrasolution activity.  In addition, the claims further recite passing control of the queues from one mobile device to another based on movement of the transport providers, which merely narrows the field of use by defining which device, of identical devices.  In addition, the claims further define the location of transceivers and devices, and the conditions used to determine when to pass control of the queue, which merely narrows the field of use.  The claims are directed to an abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the receiving and transmitting of messages over a network is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”).  The claims are directed to non-patent eligible subject matter.
The dependent claims 10-16, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims recite selecting a different passenger request or transportation message if a match is not found between a pair in the queues, which further recites the 

Novelty/Non-Obviousness
Claims 1-15, 18, and 19 are allowed over the prior art of record, but remain rejected in view of other statutes.  In particular, the cited prior art does not disclose, “passing control of the first queue and second queue from a first one of the transportation provider mobile devices to a second one of the transportation provider mobile devices responsive to a movement of the first one of the transportation provider mobile devices,” as disclosed in claims 1 and 18; and “the first transceiver and the first device are within a first vehicle corresponding to a first one of the transportation providers and further including a second transceiver and a second device within a second vehicle corresponding to a second one of the transportation providers, wherein the queueing manager is to pass control of the first queue and the second queue from the first device to the second device in response to a predetermined control transfer condition, the predetermined control transfer condition includes movement of the first vehicle away from a predetermined area in which the second vehicle is located,” as disclosed in claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

Michael Harrington
Primary Patent Examiner
18 February 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628